Citation Nr: 0613284	
Decision Date: 05/08/06    Archive Date: 05/17/06

DOCKET NO.  04-25 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim for service connection for 
perforation of the tympanic membrane of the right ear.

2.  Whether new and material evidence to reopen a previously 
denied claim for service connection for a disability of the 
right ear manifested by Meniere's syndrome, has been 
received; and if so, whether the criteria for service 
connection are met.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from November 1942 to April 
1946.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 decision of the RO that, in part, 
declined to reopen claims for service connection for 
perforation of the tympanic membrane of the right ear and 
Meniere's syndrome on the basis that new and material 
evidence had not been received.

In its statement of the case, the RO announced that it had 
found new and material evidence to reopen the claims.  The 
Board is, nonetheless, required to make its own determination 
on this question.  Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001).

The claims for service connection for perforation of the 
tympanic membrane, and to reopen the claim for service 
connection for Meniere's syndrome are remanded to the RO via 
the Appeals Management Center (AMC) in Washington, DC.  VA 
will notify the veteran and his representative if further 
action is required of them.


FINDINGS OF FACT

1.  In March 1997, the RO denied service connection for 
perforation of the right tympanic membrane.  A notice of 
disagreement was not received within one year of the notice 
of that decision.

2.  Evidence associated with the claims file since the March 
1997 denial, is so significant that it must be considered in 
order to fairly adjudicate the claim. 


CONCLUSIONS OF LAW

1.  The RO's March 1997 denial of service connection for 
right perforation of the tympanic membrane of the right ear 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104(a), 20.302, 20.1103 (2005).

2.  The evidence received since the RO's March 1997 denial is 
new and material, and the claim for service connection for 
perforation of the tympanic membrane of the right ear is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

The VCAA is not applicable where further assistance would not 
aid the veteran in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal for reopening the claims, further assistance 
is unnecessary to aid the veteran in substantiating his 
claims. 



II. Petition to Reopen 

The veteran's original claim for service connection for right 
ear disabilities was denied by the RO in March 1997.

Evidence actually considered by the RO at the time of the 
March 1997 decision included the veteran's Form DD 214; his 
service medical records; the report of a July 1974 VA 
examination, noting tympanic membranes intact; the report of 
a June 1996 VA examination, diagnosing right ear hearing loss 
with perforated tympanic membrane; audiometric testing in 
June 1996, showing bilateral sensorineural hearing loss; 
private medical records showing treatment for right ear 
problems in 1987, 1992, 1993, and 1994; and the report of a 
December 1996 VA examination, diagnosing a conductive-type 
hearing loss with associated tinnitus.
   
Specifically, the service medical records show that the 
veteran was hospitalized for seven days in March and April 
1943 for treatment of nasopharyngitis, catarrhal, acute, 
moderately severe.  He was again treated for nasopharyngitis 
in February and in March 1945.
  
As there was no timely appeal, the RO's March 1997 denial of 
service connection for right ear disabilities is final.  See 
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

The present claims were initiated by the veteran in March 
2001.  VA may reopen and review a claim that has been 
previously denied if new and material evidence is submitted 
by or on behalf of the veteran.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  

Under the version of 38 C.F.R. § 3.156(a), applicable to 
claims to reopen received prior to August 21, 2001, new and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 38 C.F.R. § 3.156(a) (2001).  

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence added to the record since March 1997 includes 
medical treatise materials reporting that nasopharyngitis can 
cause a vacuum and increased pressure in the ears, and that 
such pressure can lead to perforations.

In light of the service medical records showing 
nasopharyngitis, the medical text evidence provides competent 
evidence of a possible link between a disease in service and 
a current disability.  As such, it is so significant that it 
must be considered to fairly adjudicate the claim.  Hence, 
the evidence meets the requirement of new and material 
evidence.  See Hodge, 155 F.3d at 1363; 38 C.F.R. § 3.156.

As new and material evidence has been received, the claim for 
service connection for tympanic membrane perforation of the 
right ear is reopened.


ORDER

New and material evidence having been received; the claim for 
service connection for perforation of the tympanic membrane 
of the right ear is reopened.


REMAND

The United States Court of Appeals for Veterans Claims 
(Court) has recently held that the notice provisions of the 
VCAA require that in a claim to reopen, a veteran must be 
given notice of what constitutes material evidence.  Kent v. 
Nicholson, No. 04-181 (Fed. Cir. Mar. 31, 2006).  Failure to 
provide this notice is generally prejudicial to a claimant.  
Id. slip op at 10.  Proper notice is not provided if VA gives 
the veteran notice of the incorrect version of the regulation 
defining new and material evidence.  Id, slip op at 12.

In this case the RO provided a statement of the case that 
contained the current version of 38 C.F.R. § 3.156(a) (2005), 
defining new and material evidence.  The current version is 
inapplicable, because the veteran's claim was submitted prior 
to August 21, 2001.  The RO found that arguments of the 
veteran's representative as to the causes of the veteran's 
Meniere's disease constituted new and material evidence.  
However, as a lay person the representative would not be 
competent to advance an opinion as to medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Accordingly, proper notice as to what constitutes new and 
material evidence is needed.  In any event, such notice could 
not be provided in a statement of the case.  The Federal 
Circuit has held that the VCAA requires "a deliberate act of 
notification directed to meeting the requirements of section 
5103, not an assemblage of bits of information drawn from 
multiple communications issued for unrelated purposes."  
Mayfield v. Nicholson, No. 05-7157, slip op. at 8 (Fed. Cir. 
April 5, 2006) (Mayfield II).

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.   
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

The veteran has not received specific VCAA notice with regard 
to the reopened claim.

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

A veteran's report of a continuity of symptomatology and the 
medical text evidence satisfy the requirement for evidence 
that the current condition may be related to service.  
Kowalski v. Nicholson, 19 Vet App 171 (2005).  In this case, 
while the veteran reported a continuity of right ear drainage 
and hearing loss, there is no competent medical opinion 
specifically linking current tympanic membrane perforation to 
service.

The veteran asserts that he was told at separation that he 
had a perforation of the tympanic membrane, but no notation 
of such is included on service medical records.  The veteran 
did engage in combat.  His statement that he was exposed to 
excessive noise in service and under combat conditions is 
accepted as correct in the absence of evidence to the 
contrary.  38 U.S.C.A. § 1154(b).

An examination is needed to determine whether the veteran's 
current disabilities of the right ear manifested by 
perforation of the tympanic membrane, chronic otitis media, 
and intermittent vertigo either had their onset during 
service or are related to his active service-to specifically 
include excessive noise exposure and in-service incidents of 
nasopharyngitis and catarrhal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c)(4) (2005).

Accordingly, these matters are hereby REMANDED, for the 
following actions:

1.  The RO or AMC should provide the 
veteran with a VCAA notice letter in 
regard to each of the claims on appeal, 
advising the veteran of the evidence 
needed to substantiate the claims for 
service connection, the five elements of 
service connection, and that if the 
claims are granted VA will set an 
effective date and a rating.

With regard to the application to reopen 
the claim for service connection for 
Meniere's disease, the letter should 
contain the former language of 38 C.F.R. 
§ 3.156(a) (2001) (quoted earlier in this 
decision) and tell the veteran that 
evidence needed to substantiate the claim 
is competent (generally provided by a 
medical professional) evidence that 
current Meniere's disease is related to a 
disease or injury in service.

2.  The veteran should be afforded a VA 
examination to identify all current 
disabilities of the right ear; and to 
determine whether it is at least as 
likely as not (50 percent probability or 
more) that any such disability is the 
result of disease or injury incurred or 
aggravated during service, to 
specifically include the in-service 
exposure to excessive noise and the 
nasopharyngitis and catarrhal suffered by 
the veteran.

The examiner should provide a rationale 
for the opinions.

The claims file, including a copy of this 
REMAND, must be provided to the physician 
designated to examine the veteran, and 
the examination report or an addendum, 
should reflect consideration of the file.

3.  If the veteran fails to report to any 
scheduled examination(s), the RO or AMC 
should obtain and associate with the 
claims file a copy(ies) of any notice(s) 
of the examination(s) sent to the veteran 
by the pertinent VA medical facility.  
The veteran is advised that failure 
without good cause to report for a 
scheduled examination could result in the 
denial of his claims.

4.  After completing the requested 
actions and ensuring that all opinions 
are of record, the RO or AMC should 
readjudicate the claims on appeal.  If 
the benefits sought remain denied, the RO 
or AMC must furnish a supplemental 
statement of the case (SSOC), before 
returning it to the Board, if otherwise 
in order.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


